DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification recites “groove 132” and “clips 132”; however, both statements cannot be correct.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the axial direction".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites “its”; however, it is not clear the Examiner exactly what “its” is referencing.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0049871, Miller.
	In regards to claim 1, in Figures 1-6 and paragraphs detailing said figures, Miller discloses a connector arrangement for connecting a first tube (T) and a second tube (T) of a fluid duct in a detachable manner, comprising a first connector (100); and a second connector (200), wherein both connectors have a closed circumference, wherein for establishing a connection between the first and second connectors an internal surface of a first circumferential portion (110) of the first connector is arranged on an external surface of a first circumferential portion (204) of the second connector; and an external surface of a second circumferential portion (130) of the first connector is arranged on an internal surface of a second circumferential portion (210) of the second connector.
	In regards to claim 2, in Figures 1-6 and paragraphs detailing said figures, Miller discloses the first and second comprise one or more elements (107, 217) of a locking mechanism configured to lock the established connection of the first and second connectors.
In regards to claim 3, in Figures 1-6 and paragraphs detailing said figures, Miller discloses the first and second circumferential portions of the first connector, and/or the first and 
	In regards to claim 4, in Figures 1-6 and paragraphs detailing said figures, Miller discloses the interior surfaces of the first and second connectors comprise one or more steps which cooperate with one or more corresponding edges and/or end faces for locking the first and second connectors in axial direction.
In regards to claim 5, in Figures 1-6 and paragraphs detailing said figures, Miller discloses at least one of the first and second connectors comprises a guiding portion (116) for mutually guiding the first and second connectors in a direction generally perpendicular to the axial direction when establishing the connection.
In regards to claim 6, in Figures 1-6 and paragraphs detailing said figures, Miller discloses the second connector comprises a segment with a closed circumference and a segment having a gap in its circumference.
	In regards to claim 7, in Figures 1-6 and paragraphs detailing said figures, Miller discloses one or both of the connectors are integrally formed with a tube.
	In regards to claim 8, in Figures 1-6 and paragraphs detailing said figures, Miller discloses one or both of the connectors are attached to a tube.
.

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679